UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 19, 2014 Martin Marietta Materials, Inc. (Exact Name of Registrant as Specified in its Charter) North Carolina 1-12744 56-1848578 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2710 Wycliff Road, Raleigh, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 781-4550 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On November 19, 2014, Martin Marietta Materials, Inc. issued a press release announcing the commencement of an offer to exchange all of its floating rate senior notes due 2017 and 4.250% senior notes due 2024 for notes with terms that are substantially identical to the terms of the corresponding series of oustanding notes but which notes are registered under the Securities Act of 1933, as amended. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Press Release dated November 19, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARTIN MARIETTA MATERIALS,INC. (Registrant) Date: November 19, 2014 By: /s/ Roselyn R. Bar Name: Roselyn R. Bar Title: Senior Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated November 19, 2014
